
	

113 HR 2781 IH: Stop Paying Something for Nothing Act of 2013
U.S. House of Representatives
2013-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2781
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2013
			Mr. Peters of
			 California (for himself and Ms.
			 Kuster) introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the closure of expired grants accounts, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Paying Something for Nothing Act
			 of 2013.
		2.Expired grant
			 account report
			(a)Report
			 requiredBeginning 6 months
			 after the date of the enactment of this Act, not later than March 31 of each
			 year, the Director of the Office of Management and Budget shall submit to the
			 Chairs and Ranking Members of the Budget Committees a report that lists—
				(1)each grant account
			 that is more than 3 months past the grant end date; and
				(2)the total
			 unexpended balance, the amount of obligated but unexpended funds, and the
			 amount of unobligated funds in each such account for each agency.
				(b)Report required
			 To be published on OMB websiteNot later than 15 days after the report is
			 submitted under subsection (a), the report shall be made public on the website
			 of the Office of Management and Budget, in a searchable, human-readable, and
			 machine readable format.
			(c)Return of
			 fundsOn the date that the
			 report is submitted under this section, any unobligated amounts in an expired
			 grant account not listed in the report are rescinded and shall be returned to
			 the general fund of the Treasury.
			3.Account closing
			 procedures
			(a)In
			 general
				(1)ClosureNot
			 later than 4 months after the date on which a grant account is published under
			 section 2(b), the head of the relevant agency shall close such grant account in
			 the Payment Management System if the final report required by OMB Circular No.
			 A–110 was filed more than 36 months before such date.
				(2)Return of
			 fundsOn the date that such grant account is closed, the
			 unobligated amounts in such grant account (if any) are rescinded and shall be
			 returned to the general fund of the Treasury.
				(b)Payment
			 Management SystemThe head of
			 the relevant agency shall close any grant account in the Payment Management
			 System that has no unexpended balance remaining for the previous six months
			 and, not later than June 15 of each year, submit to the Chairs and Ranking
			 Members of the Budget Committees a report that lists each account closed
			 pursuant to this subsection.
			(c)Automated
			 Standard Application for Payments systemThe Secretary of the Treasury shall close
			 any account in the Automated Standard Application for Payments system that has
			 had no unexpended balance remaining for the previous six months. On June 15 of
			 each year, the Secretary of the Treasury shall submit to the Budget Committees
			 a report that lists each account closed pursuant to this subsection and the
			 agency that controlled the account.
			(d)Exception to
			 closureThe Director of the
			 Office of Management and Budget may prevent the closure of an account under
			 this Act only after submitting to the Chair and Ranking Member of the Budget
			 Committees a report that describes the reason for not closing such
			 account.
			4.DefinitionsIn this Act:
			(1)AgencyThe
			 term agency has the meaning given that term in section 551 of
			 title 5, United States Code.
			(2)Budget
			 CommitteesThe term
			 Budget Committees means the Committee on the Budget of the House
			 of Representatives and the Senate Budget Committee.
			(3)Grant
			 accountThe term grant
			 account includes any account in—
				(A)the Payment
			 Management System or the Automated Standard Application for Payments system;
			 or
				(B)any other system
			 that may be created or administered by the Financial Management System of the
			 Department of the Treasury.
				
